EXHIBIT A
 Notice of Release and Proof of Service

                                                                                       Date:    03/06/2 019
 To:     L          A                 E                                                File:    A
                                                                                       Release: [Parole]
           Seattle, WA 98108


 You have been released from service custody pending a final decision in your removal hearing. It is understood that you will be
 residing at the above address. The law requires you notify the immigration court (at the address shown below) of any address
 correction or address change. When doing so, be sure to include your name and the File Number shown above in your written
 communication. The attached form, EOIR-33 can be used for this purpose.

                                          Executive Office of Immigration Review
                                                    Immigration Court
                                                     1000 Second Ave.,
                                                         Ste. 2500
                                                    Seattle, WA 98104

 If you have already appeared before the Immigration Judge, you have been told when to appear for a further hearing. If you have
 yet to appear before the Judge, a notice of hearing will soon be sent to you at the above address. If you do not appear for the
 hearing, three (3) actions can be taken in your case:

                                 1. Your removal hearing may be held in your absence.
                                 2. If a bond has been paid, it may be breached.
                                 3. A warrant for your arrest may be issued.

 I certify that the address listed above, furnished by me to the Service is correct and that a copy of this notice has been received by
 me this date.                                                                    ~
                                                                           . y                                                      03/06/2019
                                                                           ~tUre:oiReSj}aeD                                         Date

                                                     PROOF OF SERVICE

I certify that on this date, I served the attached Form 1-830 and release notice on the respondent by the following method (as checked):

       X       Hand delivery.


   _ _ _ By frrst class mail, postage prepaid, to the following address:




   _ _ _       Service by mail on respondent's counsel ofrecord at the following address:




                                              03/06/2019
 Signature and Title of ICE Officer             Date
U.S Department of Homeland Security
Immigration and Customs Enforcement                         Continuation Page for Form:                        PAROLE

Alien's Name                                                          File Number               Date

L           A           , E                                           A                           03/06/2019




                       Alien's Address
    L          A             E

    Seattle, WA 98108                                                                              RIGHT INDEX PRINT


                   Alien's Telephone Number




                                               PERSONAL REPORT RECORD
            DATE                         OFFICER                             COMMENT/CHANGES




Signature                                                                 Title
        PhatNguyen ~                                                      Deportation Officer
